Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered May 12, 2005, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the charge given by the trial court on the issue of justification are unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]; People v Seeley, 13 AD3d 562 [2004]). In any event, the court’s charge was proper (see People v Floyd, 34 AD3d 494 [2006]; People v Carranza, 306 AD2d 351, 352-353 [2003], affd 3 NY3d 729 [2004]; People v Ramos, 168 AD2d 518 [1990]).
The defendant’s argument alleging ineffective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708, 714 [1998]; People v Dowicyan, 19 AD3d 613 [2005]).
The defendant’s remaining contention is without merit. Prudenti, EJ., Krausman, Dillon and McCarthy, JJ., concur.